     Case 2:19-cv-01647-GMN-VCF Document 22 Filed 04/24/20 Page 1 of 2



1    Gina M. Corena, Esq.
     Nevada Bar No. 10330
2    gina@lawofficecorena.com
     Danielle C. Miller, Esq.
3
     Nevada Bar No. 9127
4
     danielle@lawofficecorena.com
     GINA CORENA & ASSOCIATES
5    300 S. Fourth Street, Suite 1250
     Las Vegas, Nevada 89101
6    Telephone: (702) 680-1111
     Facsimile: (888) 897-6507
7    Attorney for Plaintiff

8
                               UNITED STATES DISTRICT COURT
9
                                        DISTRICT OF NEVADA
10

11
     MARISOL PADRON-LOPEZ, an individual,              Case No.: 2:19-cv-01647-GMN-VCF
12
           Plaintiff,
13   vs.                                               JOINT STATUS REPORT REGARDING
                                                       PLAINTIFF’S MOTION TO COMPEL
14
     JAMES RIVER INSURANCE COMPANY;
15   DOES I through X, and ROE Corporations XI
     through XX, inclusive,
16
            Defendants.
17

18

19          Pursuant to this Court’s Minute Order Regarding Plaintiff’s Motion to Compel (ECF
20   No. 18), dated March 19, 2020, Plaintiff MARISOL PADRON-LOPEZ, and Defendant
21   JAMES RIVER INSURANCE COMPANY hereby submit the following Joint Status Report:
22          1. Status of the Action
23          On March 17, 2020, this Court granted Plaintiff’s Motion to Compel Defendant to
24   comply with Fed. R. Civ. P. 26 (a)(1)(A)(ii) and produce Defendant’s claim file and
25   compelling Defendant to produce documents responsive to Plaintiff’s Requests for Production
26   of Documents pursuant to Fed. R. Civ. P. 34. See ECF No. 18.
27          On March 31, 2020, Defendant served its First Supplemental FRCP 26 Disclosure of
28   Witnesses and Documents (hereinafter “First Supplement”) pursuant to the Court’s Order.
     Defendant’s First Supplement only included its pre-litigation claim file. To date, Defendant


                                                 -1-
     Case 2:19-cv-01647-GMN-VCF Document 22 Filed 04/24/20 Page 2 of 2



1    has also not provided Supplemental Responses to Plaintiff’s Requests for Production of
2    Documents.
3           It is Plaintiff’s position that the entire claim file must be produced and that if there are
4    communications between Defendant and its counsel, that such communications be redacted
5    with an accompanying privilege log.
6           It is also Plaintiff’s position that Defendant must also provide Supplemental Responses
7    to Plaintiff’s Requests for Production of Documents as those are still outstanding.
8           2. Action Required from the Court
9           That the telephonic status check presently set for April 29, 2020 at 1:00 p.m., before
10   Magistrate Judge Cam Ferenbach proceed to address Defendant’s production of the entire
11
     claim file and to address Defendant providing Supplemental Responses to Plaintiff’s Requests
12
     for Production of Documents.
13
            SUBMITTED BY THE FOLLOWING COUNSEL OF RECORD:
14
     DATED this 23rd day of April, 2020.                  DATED this 23rd day of April, 2020.
15
     GINA CORENA & ASSOCIATES                             BREMER WHITE BROWN & O’MEARA,
16
                                                          LLP
17
     Danielle C. Miller, Esq.                             Jared G. Christiansen, Esq.
18   ________________________                             ________________________
19
     Gina M. Corena, Esq.                                 Lucian J. Greco, Esq.
     Nevada Bar No. 10330                                 Nevada Bar No. 10600
20   Danielle C. Miller, Esq.                             Jared G. Christiansen, Esq.
     Nevada Bar No. 9127                                  Nevada Bar No. 11538
21   300 S. Fourth Street, Suite 1250                     Deleela M. Weinerman, Esq.
     Las Vegas, Nevada 89101                              Nevada Bar No. 13985
22
     Attorneys for Plaintiff                              1160 N. Town Center Drive, Suite 250
23                                                        Las Vegas, Nevada 89144
                                                          Attorneys for Defendant
24

25

26

27

28                                4-24-2020


                                                    -2-
